Title: Arthur Lee to Franklin and Silas Deane, 14 February 1777
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen
Nantes, Feby. 14th. 1777
Since my last, I have been informd of an agreement made between Mr. Morris and the Farmers general, by which he stipulates to let them have all the Tobacco which shall arrive in France during the war, on the account of the Congress, at seventy Livres a hundred. The ratification of this bargain they knew on the 30th of last month, which I think was about the time of their declaring off; and they were conducting the two negotiations at the same time. The price is good, but the uncertainty of arrivals will continue the same difficulties with regard to Funds.
De Coudray is said to have saild for St. Domingo. There is nothing new here. I am, with great esteem Gentlemen Your most Obedient
Arthur Lee

PS. I set out to-morrow.

 
Addressed: A Monsr / Monsr. le Docteur Franklin / l’Hotel d’Hambourg / Rue Jacob / Paris
Notation: A Lee to BF. & SD Nantes Feb. 14. 1777.
